



EXHIBIT 10.96

SECOND AMENDMENT TO CREDIT AGREEMENT

        THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of September 1, 2007 by and between SEMITOOL, INC., a Montana
corporation (“Borrower”), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION
(“Trade Bank”).

RECITALS

        WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Trade
Bank dated as of November 1, 2004, as amended from time to time (“Credit
Agreement”).

        WHEREAS, Trade Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

  I. Article I. CREDIT FACILITY, Section 1.1 The Facility is hereby amended by
deleting “March 1, 2008” as the Facility Termination Date, and by substituting
“March 1, 2009” therefor.


  II. Article V. NEGATIVE COVENANTS, Section 5.6, Indebtedness For Borrowed
Money is hereby deleted in its entirety, and the following substituted therefor:


          “5.6 Indebtedness For Borrowed Money. Borrower will not incur any
indebtedness for borrowed money, except (a) to Trade Bank, (b) for indebtedness
subordinated to the Obligations by an instrument or agreement in form acceptable
to Trade Bank, and (c) for real estate financing in an amount not to exceed
$15,000,000.00 in the aggregate at any one time.”


  III. The following is hereby added to the Credit Agreement as Article V,
NEGATIVE COVENANTS, Section 5.11, Pledge Of Assets:


          “5.11 Pledge Of Assets. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except (a) any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof and (b) liens to the extent they secure other liabilities permitted under
Section 5.6.”


  IV. EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT is hereby deleted in its entirety,
and the attached EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT, all terms of which are
incorporated herein by this reference, shall be substituted therefor.


  V. In consideration of the changes set forth herein and as a condition to the
effectiveness hereof, immediately upon signing this Amendment and each year
hereafter Borrower shall pay to Trade Bank a non-refundable fee of $30,000.00.


        Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

-1-

--------------------------------------------------------------------------------

        Borrower hereby remake all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.



SEMITOOL, INC.        CEO


BY: /S/ Raymon F. Thompson
——————————————

Title: CEO WELLS FARGO HBSC TRADE BANK
NATIONAL ASSOCIATION


BY: /S/ Laurie Hornor
——————————————
Laurie Hornor
Vice President





-1-

--------------------------------------------------------------------------------


                           
WELLS FARGO HSBC TRADE BANK                    EXHIBIT A
ADDENDUM TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

THIS ADDENDUM IS ATTACHED TO THE CREDIT AGREEMENT (“CREDIT AGREEMENT’) BETWEEN
WELLS FARGO HSBC TRADE BANK AND THE FOLLOWING BORROWER:

NAME OF BORROWER:  SEMITOOL, INC.


ADDITIONAL AFFIRMATIVE COVENANTS

The following covenants are part of Article IV of the Credit Agreement:

REPORTS.   Borrower will furnish the following information or deliver the
following reports to Trade Bank at the times indicated below:

• Annual Financial Statements: Not later than ninety (90) calendar days after
and as of the end of each of Borrower’s fiscal years, an annual audited
consolidated and consolidating financial statement of Borrower, prepared by a
certified public accountant acceptable to Trade Bank and prepared in accordance
with GAAP, to include balance sheet, income statement, statement of cash flow.


• Quarterly Financial Statements: Not later than forty-five (45) calendar days
after and as of the end of each of Borrower’s fiscal quarters, a consolidated
and consolidating financial statement of Borrower prepared by Borrower, to
include balance sheet, income statement, statement of cash flow.


• Certificate of Compliance: At the time each financial statement of Borrower
required above is delivered to Trade Bank, a certificate of the president or
chief financial officer of Borrower that said financial statements are accurate
and that there exists no Event of Default under the Agreement nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute an Event of Default.


• Reconciliation of Deferred Revenue: Not later than forty-five (45) calendar
days after and as of each fiscal quarter end, a reconciliation of deferred
revenue, prepared by Borrower, to include an accounts receivable report.


• Account Debtors List: Immediately upon each request from Trade Bank a list of
the names, addresses and phone numbers of all Borrower’s account debtors and an
aged listing of their balances.


• Insurance: Borrower will maintain in full force and effect insurance coverage
on all Borrower’s property, including, but not limited to, the following types
of insurance coverage:
      policies of fire insurance
      business personal property insurance


  All the insurance referred to in the preceding sentence must be in form,
substance and amounts, and issued by companies, satisfactory to Trade Bank, and
cover risks required by Trade Bank and contain loss payable endorsements in
favor of Trade Bank.


FINANCIAL COVENANTS. Borrower will maintain the following (if Borrower has any
Subsidiaries which must be consolidated under GAAP, the following applies to
borrower and the consolidated Subsidiaries):

• Tangible Net Worth. Not at any time less than $90,000,000.00 (“Tangible Net
Worth”means the aggregate of total shareholders’ equity determined in accordance
with GAAP plus indebtedness which is subordinated to the Obligations toTrade
Bank under a subordination agreement in form and substance acceptable to Trade
Bank or by subordination language acceptable to Trade Bank in the instrument
evidencing such indebtedness less (i) all assets which would be classified as
intangible assets under GAAP, including, but not limited to, goodwill, licenses,
patents, trademarks, trade names, copyrights, capitalized software and
organizational costs, licenses and franchises, and (ii) assets which Trade Bank
determines in its business judgment would not be available or would be of
relatively small value in a liquidation of Borrower’s business, including, but
not limited to, loans to officers or affiliates and other items).


Page 1 of 2

--------------------------------------------------------------------------------

• Total Liabilities divided by Tangible Net Worth. Total Liabilities divided by
Tangible Net Worth. Not at any time greater than 1.0 to 1.0. (“Tangible Net
Worth” has the meaning given to it above, and “Total Liabilities” excludes
indebtedness which is subordinated to the Obligations to Trade Bank under a
subordination agreement in form and substance acceptable to Trade Bank or by
subordination language acceptable to Trade Bank in the instrument evidencing
such indebtedness.)


• Pre-Tax Profit. Not less than $1,000,000.00 on a trailing four quarters basis
(determined as of each fiscal quarter end). (Trailing four quarters shall mean
the sum of the results of four consecutive quarters consisting of the present
quarter and the three preceding quarters).


• Maximum Borrowing Limit: As of the last day of each fiscal quarter, total
loans outstanding under the Revolving Credit Facility shall not exceed
seventy-five percent (75%) of total Accounts Receivable of Borrower and
Subsidiaries (determination of the values for Accounts Receivable will be
derived from Borrower’s quarterly consolidated and consolidating financial
statements for such fiscal quarter).


Borrower shall only be obligated to comply with financial covenants at the time
an advance is requested under the credit facilities and at all times any amounts
are outstanding under the facilities.


BY SIGNING HERE BORROWER AGREES TO THE DESIGNATED PROVISIONS IN THIS ADDENDUM:

SEMITOOL, INC.


BY: /S/ Raymon F. Thompson    CEO
——————————————
Title:CEO
——————————————
